CHILTON, C. J.
Wo are of opinion that the Circuit Court erred in the admission of parol evidence to show that the slave, King, was hired to be employed in the business of livery stable keeping. The contract of hiring was reduced to writing: it was general in its terms, and authorized the bailee to employ the slave in any business to which slaves were ordinarily put, and which was not attended with extraordinary risk or peril to his life or health. This is the legal effect of the contract into which the parties entered, and which was reduced to writing. This *536contract, as was decided in Nave v. Berry et al., 22 Ala. Rep. 382, must be read as though the above provision was inserted in it; and to admit parol proof, showing that the slave was employed for a specific purpose, would bo to give to the contract quite a different effect from that which tho law attaches to it, and violates tho familiar rule which forbids that a written instrument. which the parties have agreed upon as the exponent of their contract, should be varied, either as to its terms or legal effect, by parol evidence.
The case just cited seems to be conclusive of this against the admission of parol evidence. No difference in principle exists between them.
If the parties designed to give to the contract a more restricted operation, and to limit the employment of tho slave in a particular business, they should have specified that in the writing, in which they have inserted other provisions as to what shall be done for him by tho hirer. Not having done so, the hirer, we repeat, has purchased the right to employ him in any business to which slaves are usually put by prudent owners, not involving extraordinary hazard to the life or health of the slave. Such is the scope of the written contract in this ease.
It is supposed by the counsel for the defendant in error, that the re-hiring by Seay to Nance, irrespective of the nature of the employment, amounted to a conversion; but we do not so regard it. The hirer, being the owner for tho term, may re-hire the slave to another, being responsible to the owner for his proper treatment, and for his not being employed otherwise than is authorized by the scope of his agreement with the owner. If tho agreement be general, as in this case, by which the hirer becomes entitled to employ the slave in any common or ordinary service, and ho engages him in a business attended with extraordinary peril, such as could not be presumed to be in the contemplation of the parties at the time, or he hire him to another to be engaged in a hazardous business, and ho is killed while thus employed even by inevitable accident, the oAYiier may regard such misuse of the slave as a conversion, and recover from the person to whom lie hired him the value of such slave.—Mullen v. Easley, 8 Humph. Rep. 428; Hooks v. Smith et al., 18 Ala. Rep. 338.
It is also very .clear, that if tho slave is thus employed in *537a hazardous business not warranted by the contract of hiring, it is wholly immaterial, so far as the right of the owner is concerned, how the injury or destruction of him is brought about, if the owner had no agency in producing it. So that, if in this case, the slave was hired to Naneo to raft lumber upon the river, and such employment is attended with extraordinary peril, and is without the general and common business in which slaves are usually engaged, Seay would bo responsible for bis loss while so employed, although the more immediate cause of his death was the disobedience of the slave.—Duncan v. The Railroad Co., 2 Rich. Rep. 613; Hooks v. Smith, supra, and cases there cited.
It is unnecessary to prolong this opinion by an examination'of the charges given and those refused. The case must be remanded, for the error in admitting the parol evidence limiting the hiring to the employment of tho slave in the livery stable, and the principles of law above laid down, we trust, will be a sufficient guide in its future progress.
Judgment reversed and cause remanded.